m, $2o-oz
                                                           ^,
                               flit Acajd 6, L)ill;Asf)&


                               Omjbilo h. rmi

                     fcLtM/if -H Mli
                                                           c^J^i&s
                                                                     I

 doMof CumLl QfPaxk                                   RECEIVED IN
                                                 COURT OF CRIMINAL APPEALS
 ndon I'M CSM&tt,,                                     MAR 02 2015
 WJ um^ iHll
                                                   . AbslAcosta,CMs

                                           J J,


 J/t rtJcf olLl dJ/ h tot Miu. J d i^ulf (kt J MoftkL

AaJL. did

            jhlod iVc, e^omJ AhA. VbdJcL ^QudL J elHit'dL                l<?9<?

ol Mil y ikfc /fit dJjjl
                     \df tolcdlh
                         doa     fit /Mm/J Crll-h o)1




                                                     <&[
                   Nc Jfo/U/kJy


        lb wU h ohm*} MfdS J W^ M^f/ldf CfoJ-deaJ C ^
fJalfi LledJlj? LilouL d PartiIt Sell %^L ofLt
 <L Mtf. okLlL of d h&laJp. h. tJcL tff± c*&/of ^M/J-JJ


XXiS d Ls\U h dLui! Mt£ of TNl le/kl 2 Sc^li %^l




X oiJjMalL Hilit, t(\d (i^ a^t&z/of t>Lhi&l& Cofr^A. X Jtl
dltlli- Mc <iff PamU idalL fa fc mi oi d ihdl


                                      JJeJolFt
                                             /     ,




                                                 K3&.